 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDPENNSYLVANIA BROADCASTINGCOMPANYandAMERICAN FEDERATIONOF RADIO ARTISTS, A BRANCH OF ASSOCIATED ACTORS AND ARTISTESOF AMERICA,AFL, PETITIONER.Case No. 4-RC-1352. July 15,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's ruling made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees ofthe Employer.3.The Petitioner seeks a unit limited to all staff announcers at theEmployer's radio station in Philadelphia, Pennsylvania.The Inter-venor,American Communications Association, Broadcast DistrictLocal No. 1, Independent, contends that only the existing unit of thetechnical department employeesandstaff announcers is appropriate.The Intervenor has bargained for such a unit for 12 years and basesits unit contention on that history of bargaining.The Employertakes no position as to the appropriateness of the requested unit.There are approximately 26 employees in the existing unit of thetechnical department employees and staff announcers.The techni-cians,who comprise the major classification in the existing unit ,l arerequired to hold a first class radio operator's license and perform theusual functions of their classification in the operation and maintenanceof the Employer's radio broadcasting equipment.The staff an-nouncers are hired on the basis of their voice quality, previous radioexperience, educational background, and general adaptability to therequirements of the position.They work under the supervision ofthe program director and are, of course, separately supervised fromtechnicians.Although close cooperation between technicians and staffannouncers is of importance to good production of a radio broadcast,there are no transfers between the two groups and their work is dif-ferent in character.In addition to the staff announcers sought by the Petitioner, itappears that there are at the Employer's radio station other employeeswho regularly or frequently appear before a microphone. This groupincludes at least a sport's director, a women's director, four "featurea Alsoincluded in the existing unit are a generalutility manand two pageswho, like thetechnicians,are under the supervision of the head of the technical department.100 NLRB No. 41. PENNSYLVANIA BROADCASTING COMPANY255artists," and possibly some news employees.In accordance withBoard precedent, such employees should be included in the requestedunit with staff announcers 2The Board has this day held that all employees who regularly orfrequently appear before a microphone at a radio station are a tradi-tional group of employees who may constitute a separate appropriateunit for the purposes of collective bargaining.3We believe that, withthe additions mentioned above, the employees in the unit requested bythe Petitioner constitute such a group and that, despite the historyof bargaining at the Employer's radio station, the employees in thatgroup may, if they so desire, constitute a separate appropriate unitapart from the Employer's technical department employees.'Theymay also, if they so desire, be-represented in a unit with the Employer'stechnical department employees.5Our dissenting colleagues, who likewise dissented from the above-mentioned Board decisions finding appropriate units of employeeswho regularly or frequently appear before a microphone,6 believe thatin this case the Board should not disturb the existing unit because ofthe history of bargaining in that unit. In particular, they would notdisturb the existing unit because the petition does not include all otherprogram department employees.However, it is clear that the Board would not have established theexistingunit as an original proposition,' and that theexisting unitwhich our dissentingcolleaguesseek to protectis asdefectivein scopeas the unit in the petition which they woulddismiss.Moreover, suchdefects as do exist in the petition may be remedied by the additionsmade above to the requested unit, and the Petitioner has an adequateshowing of interest in such an enlarged unit.Accordingly, we do notbelieve that the history of bargaining at the Employer's radio station2 Radio Station KHMO,97 NLRB No. 185(women's director) ;Neptune BroadcastingCompany,94 NLRB 1052(feature artists) ;Delaware Broadcasting Company,82 NLRB727 (women's director and news employees) ;MiamiValley-Broadcasting Corp.,70 NLRB1015(sports director and news employees).BHampton Roads Broadcasting Corporation(WGH), 100 NLRB 238, issued this day;Norfolk Broadcasting Corporation(WNOR),100 NLRB 244,issued this day.4 Cf.Crown Zeilerbach Corporation,96 NLRB 378(powerhouse employees) ;Armourand Company,86 NLRB 539 (truck drivers) ;Goslin-Birmingham Mfg.Co.,84 NLRB 95T(foundry workers).Cf.alsoInternational Paper Company,94 NLRB 483,491, andW. S. Tyler Company,93 NLRB 523, in which the Board refused to give controlling weightto histories of bargaining on a members only basis,andInyo Lumber Company,92 NLRB1267,1270,footnote 3, in which the Board refused to give controlling weight to a historyof bargaining based on oral contracts.3Cf. HTTV,Inc.,97 NLRB 1477;B:MTR Radio Corporation KLAC--TV,85 NLRB 99.E See footnote 3,supra.7At large radio stations such as the Employer's,announcers are normally excluded froma unit of technicians.Florida BroadcastingCo, 93 NLRB 1568,1571, and cases there cited-Thus, it appears that the Board would not have included the staff announcers in theexisting unit. 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDshould be given such weight as to preclude the establishment of anappropriate unit of all employees who regularly or frequently appearbefore a microphone.8However, we shall make no final determination at this time, butshall first ascertain the desires of the employees in the election herein-afterdirected.We shalldirect anelection in the following votinggroup:All employees who regularly or frequently appear beforea micro-phone at the Employer's radio station in Philadelphia, Pennsylvania,including staff announcers, the sport's director, the women's director,and the "feature artists," but excluding all other employees and super-visors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structedto issue acertification of representatives to the Petitioner forthe unit described above, which the Board, under such circumstances,finds to be appropriate for the purposes of collective bargaining. Inthe event a majority vote for the Intervenor, the Board finds the exist-ing unit, with the additions made above, to be appropriate and theRegional Director will issue a certificate of results of election to sucheffect.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOGandMEMBER MURDOCK,dissenting :For the reasons stated in our dissenting opinion inHampton RoadsBroadcasting Corporation (WGH)9we do not believe that a group ofemployees who regularly or frequently appear before a microphonecould under the present circumstances constitute an appropriate unitfor the purposes of collective bargaining.We would not, therefore,direct an election in the voting group designated by the majority inthis case.Moreover, we would also refuse to direct such an electionin this particular case because there has been an extensive history ofbargaining on a broader basis.Where there has been a long history of bargaining for an existingunit, the Board is ordinarily reluctant to disturb such a unit.We doso only where the Act itself or the Board's established policy requireschanges in the existing unit, because the requested group is comprisedof professional employees or constitutes a recognized craft group or agroup which has traditionally been accorded the right of self repre-s See footnote 4,supra.100 NLRB 238, issued this day. THE FEDERALREFRACTORIESCORPORATION257sentation.10The voting group established by the majority here doesnot, in our opinion, satisfy any of these criteria.We therefore wouldnot disrupt the present 12-year-old unit,11 which suffers from no omis-sions different from those from which the petition itself suffers, andwhose structure does not contravene Board policy12We would leavewell enough alone.10 Albert'sIncorporated,90 NLRB110, 111;Weetinghouae EtectrdoCorporation, 89NLRB 8,10.Cf.Illinois Oitiea Water Company,87 NLRB 109.01Madden Form BrassiereCo., 96 NLRB 678 PacificTradiwaye,91 NLRB559;Aibert'eIncorporated,Supra.Cf. STTV, Inc.,97 NLRB1477;KMTR Radio Corporation,KLAC-TV,85 NLRB 99.THE FEDERALREFRACTORIESCORPORATION,PETITIONERandUNITEDBRICKAND CLAYWORKERS OF AMERICA,LOCAL469,AFL.CabeNo. 8-RM-86. July 16,196,'Decisionand OrderUpon a petition duly filed, a hearing was held before Carroll L.Martin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2. ' As the result of a consent election conducted in 1945, UnitedBrick and Clay Workers of America, Local 469, AFL, herein calledLocal 469, was certified as the bargaining representative for the, em-ployees here involved.'Since 1945, Local 469 has, with the assist=ance of its parent organization, acted as the bargaining agent ofthese employees under successive contracts with the Employer.OnDecember 26, 1951, and again on January 30, 1952, United Construc-tionWorkers, affiliated with United Mine Workers, challenged themajority status of Local 469 and requested recognition by the Em-ployer as the bargaining representative for its employees.There-after, on February 4, 1952, the Employer filed the instant petition.We must, however, decline to pursue this investigation of repre-sentatives any further.For the Board records show that no com-pliance with Section 9 (f), (g), and (h) of the Act has ever been1 Case No.8-R-1846.100 NLRB No. 35.